Citation Nr: 1142439	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUE

Entitlement to reimbursement or payment by the Department of Veterans Affairs of the cost of unauthorized medical treatment provided at Doctors Memorial Hospital on July 3, 2009.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The appellant served on active duty from October 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, that denied payment or reimbursement of the cost of unauthorized medical treatment provided at Doctors Memorial Hospital on July 3, 2009.  

In connection with his appeal, the appellant (Veteran) initially requested a personal hearing before a Veterans Law Judge.  However, in June 2011, the appellant cancelled his hearing request and did not request that it be rescheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks payment by VA for medical treatment provided to him at Doctors Memorial Hospital on July 3, 2009.  

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance. In this case, the record on appeal contains no evidence, nor does the appellant contend, that prior authorization for payment of the medical services provided to the Veteran was obtained.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52, 17.53, 17.54 (2010).  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA. 

In that regard, unauthorized medical expenses may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2002).  During the course of this appeal, these statutes were amended, essentially mandating reimbursement for eligible claimants who meet applicable criteria and expanding the definition of emergency treatment.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The appellant is entitled to application of the most favorable version of the applicable criteria, subject to effective date limitations.

In this case, the record shows that the Veteran is service-connected for anxiety neurosis rated 30 percent disabling.  The record also shows that the appeal was denied under the provisions of 38 U.S.C.A. § 1725.

Payment or reimbursement for emergency services may be made under 38 U.S.C.A. § 1725 if all of the following conditions are met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2010).  

In this case, the available record on appeal shows that on July 3, 2009, the Veteran presented to the emergency department at Doctors Memorial Hospital concerned about a possible overdose of medication.  He complained of having chest pain for two hours as well as numbness all over, lightheadedness and nausea.  He said that his wife called poison control and was advised to take the Veteran to the nearest medical emergency treatment center.

The basis of the October 2009 denial is that the care and services provided at Doctors Memorial Hospital on July 3, 2009, were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

The Board finds that there is insufficient evidence of record to determine whether all of the conditions set out in 38 C.F.R. § 17.1002 are satisfied.  More specifically, the Board notes that while the December 2009 statement of the case notes that the Veteran was not permanently disabled from a service-connected condition, was treated for a nonservice-connected condition on July 3, 2009, and had no health insurance, there is no information regarding whether a VA facility was available to treat the Veteran on July 3, 2009.  Also, there is no indication from the North Florida/South Georgia Veterans Health System regarding whether the Veteran was enrolled in the VA medical treatment system at the time of the treatment in question or whether he received medical services within the 24 month period preceding such treatment.  Accordingly, the appeal must be remanded for additional development.  

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record on appeal additional evidence needed to adjudicate the claim for payment under 38 U.S.C.A. § 1725, to include obtaining information regarding whether a VA medical facility was available on July 3, 2009; whether the appellant was enrolled in a VA medical treatment program at the time he was treated at Doctors Memorial Hospital; and whether he had received treatment during the 24 months preceding such treatment

2.  After completing any additional development deemed appropriate, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant should be provided with a Supplemental Statement of the Case and given the opportunity to respond.  In the Supplemental Statement of the Case, the AOJ should specifically document its consideration of the amended version of section 1725, as well as its applicability to the appellant's claim.  

The case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


